Citation Nr: 1541101	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2004, from September 2004 to May 2005, from July 2006 to February 2007, from July 2007 to July 2008, and from August 2009 to July 2010.  He had additional periods of active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A notice of disagreement was received in September 2012, a statement of the case was issued in February 2014, and a substantive appeal was received in March 2014.

In May 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for sleep apnea.  He essentially contends that this disability originated during a period of active duty service, having specifically identified his symptoms as first occurring during the July 2007 to July 2008 period.  

At the May 2015 Board hearing, the Veteran's accredited representative stated the Veteran's contention that he began experiencing hypersomnolence in 2008 and that this symptom continued until his formal sleep apnea diagnosis in 2011.  The Board notes that the Veteran's service treatment records reflect that the Veteran reported experiencing still feeling tired after sleeping on a post-deployment health assessment dated in April 2008.  He had denied experiencing still feeling tired after sleeping on a post-deployment health assessment dated in February 2007, as well as on all of his earlier post-deployment health assessments.  The Veteran underwent a VA examination in July 2011.  The examiner diagnosed sleep apnea but provided no etiology opinion.  Given the Veteran's lay testimony and the evidence in the service treatment records of in-service hypersomnolence, as well as the Veteran's lay assertion that he has had symptoms that were later associated with sleep apnea since 2008, the Board finds it appropriate to remand this claim in order to obtain an opinion on the etiology of the Veteran's sleep apnea.  

At the hearing, the representative also raised the theory of entitlement to benefits for an undiagnosed respiratory condition based on the Veteran's Gulf War service.  On remand, the VA examiner should be asked to opine as to this theory of entitlement.

Finally, the Veteran testified at his hearing that he receives treatment through the VA Medical Center (VAMC) at Loma Linda.  On remand, any outstanding medical records from this facility should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from the Loma Linda VAMC and associate these records with the claims file.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his sleep apnea.

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should respond to the following:

(a)  The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea originated during service or is otherwise etiologically related to service to include complaints of still feeling tired after sleeping on the Veteran's post-deployment health assessment dated in April 2008.  

(b)  The examiner is asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any respiratory symptoms that are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in the Gulf War. 

A rationale should be furnished for all opinions.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




